DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 22 January 2021 is acknowledged.  The traversal is on the following ground(s):
Applicant argues “independent claim 30 comprises all of the features of claim 16… independent claim 35 is directed to a method of operating a medicament delivery system similar to the one claimed in independent claim 16. Applicant thus does not believe a restriction is required. However, this is not persuasive. Overlapping subject matter is not a sufficient grounds for traversal when such overlapping subject matter has otherwise been determined by the prior art to constitute a non-unifying special technical feature. As all shared subject matter is known to the prior art (see e.g. Luharuka as characterized below – specifically in view of the embodiments of Fig. 8) this shared subject matter cannot be considered a unifying special technical feature and therefore the claimed inventions lack unity. Applicant’s arguments concerning the nature of the compression element (144) in Luahruka (Fig. 4 and 5) are found to be persuasive inasmuch as compression element (144) has not been demonstrated to rotate relative to the support member, however the configuration demonstrated in Fig. 8 is maintained as demonstrating a lack of unity of the claimed inventions (see below).

Applicant argues “the alleged ‘mechanical coupling’ is not configured such that rotation of the alleged ‘compression member’ relative to the alleged ‘support member’ causes the compression member to be drawn toward the support member.” However, this is not persuasive. Here the bellows/mechanical coupling (306) couple together the compression member/piston (304) and support member (see the radial arm defining 316) such that rotation of the compression member about the axis defined by the output drum (314) is rotated relative to the support member (i.e. the support member stays in place while 304 rotates about the axis of the support drum) to thereby draw the 
Applicant argues “[n]or does the alleged ‘mechanical coupling’ covert [sic] rotation of the alleged ‘compression member’ relative to the alleged ‘support member’ to move the compression member toward the support member. Rather, the flexible bellows 306 simply move in response to the movement of the curved piston 304 toward the outlet structure 316.” However, this is not persuasive. Firstly, it is noted that neither of Claims 16 and 30 require the mechanical coupling to “convert” anything. Claims 16 and 30 recite “wherein the mechanical coupling is configured such that rotation of the compression member relative to the support member causes the compression member to be drawn towards the support member to reduce the gap between the compression member and the support member”. In Luahruka rotation of the compression member (see generally Fig. 10 and 11 – i.e. the compression member clearly rotates about the axis defined by the output drum) relative to the support member (i.e. the compression member rotates while the support member stays stationary) causes the compression member to be drawn toward the support member (i.e. the compression member moves closer/towards the support member as generally shown in Fig. 10 and 11 and understood to represent the same principle motive operation of the invention of Fig. 8) to reduce the gap between the compression member and the support member (i.e. the piston moves closer to the support member whereby the bellows are collapsed to expel fluid therefrom).
Applicant argues “[t]he alleged ‘mechanical coupling’ does not comprise a ‘plurality of connecting members extending between the support member and the compression member’. However, this is not persuasive. Here the fluid chamber (306) is illustrated and typified by Luahruka as comprising “bellows” which is illustrated as 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20, 21, 23, 24, 25, 26, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0238512 (“Luharuka”).
Regarding Claim 16, Luharuka discloses a medicament delivery system (300; see Par. 4) for use with a medicament delivery device (not positively recited and therefore wholly functional whereby the device of Luharuka is capable of and therefore 
A support member (circa 316, i.e. the radial extension depending from 318 which defines the opening 316);
A compression member (304) spaced from the support member so as to define a gap therebetween (Fig. 8);
A mechanical coupling (306) between the support member and the compression member comprising a plurality of connecting members (i.e. each of the individual baffles of the bellows structure) extending between the support member and the compression member;
a biasing element (310) connected to the compression member and configured to exert a rotational force on the compression member relative to the support member (see Fig. 8 – see also generally Fig. 10-11 in series which typifies the way that the structure disclosed in Fig. 8 is understood to operate respecting rotation of the compression member by the biasing element),
wherein the mechanical coupling is configured such that rotation of the compression member relative to the support member causes the compression member to be drawn towards the support member to reduce the gap between the compression member and the support member (see generally Fig. 10-11 in series).

Regarding Claim 20, Luharuka discloses the biasing element is also configured to bias the compression member toward the support member (see generally Fig. 10 and 11).
Regarding Claim 21, Luharuka discloses the biasing element comprises a spiral torsion spring (see Fig. 8 – Par. 48 the spring element wrapping around drums 314, 312 to thereby form a spiral).
Regarding Claim 23, Luharuka discloses the support member and the compression member comprise substantially parallel spaced plates (see generally Fig. 11, wherein as the compression member rotates relative to the support member the distal face of the compression member substantially approaches the angle of the support member when the bellows are completely collapsed).
Regarding Claim 24, Luharuka discloses a collapsible medicament reservoir (i.e. the interior space of 306) disposed in the gap between the support member and the compression member.
Regarding Claim 25, Luharuka discloses the compression member contacts a first side of the reservoir, and the support member contacts a second side of the reservoir, the first side being opposite the second side (see Fig. 8).
a longitudinal axis formed through the opening 316 – particularly when the bellows are completely compressed).
Regarding Claim 27, Luharuka discloses the mechanical coupling extends through the gap between the compression member and the support member (see Fig. 8).
Regarding Claim 29, Luharuka discloses a planar surface of the compression member (i.e. the distal face of 302) and a planar surface of the support member (i.e. the surface through which 316 is formed) define the gap (see Fig. 8), the planar surfaces of the compression member and the support member being perpendicular to longitudinal axes along which the plurality of connecting members extend (see Fig. 8 – particularly when the bellows are completely collapsed).
Claim(s) 16, 17, 19, 20, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,358,239 (“Rake”).
Regarding Claim 16, Rake discloses a medicament delivery system (400) for use with a medicament delivery device (not positively recited and therefore wholly functional whereby the device of Rake is capable of and therefore configured for use with any of a variety of non-descript, hypothetical “medicament delivery devices” of any suitable design and construction), the medicament delivery system comprising:
A support member (404);

A mechanical coupling (430, 426) between the support member and the compression member comprising a plurality of connecting members extending between the support member and the compression member (see Fig. 40);
a biasing element (412, 412’) connected to the compression member and configured to exert a rotational force on the compression member relative to the support member (see Fig. 53 and 54 in series – i.e. the springs cause 428, 424 to rotate relative to pivot point 436 and scissor),
wherein the mechanical coupling is configured such that rotation of the compression member relative to the support member causes the compression member to be drawn towards the support member to reduce the gap between the compression member and the support member (see Fig. 53 and 54 in series).
Regarding Claim 17, Rake discloses that each of the plurality of connecting members is pivotally connected to the support member and to the compression member (i.e. the support members pivot relative to 434 and 438).
Regarding Claim 19, Rake discloses that the plurality of connecting members comprise inextensible rigid rods (see Fig. 55 – see Fig. 53 and 54 in series).
Regarding Claim 20, Rake discloses the biasing element is also configured to bias the compression member toward the support member (see Fig. 53 and 54 – i.e. the 
Regarding Claim 24, Rake discloses a collapsible medicament reservoir (406) disposed in the gap between the support member and the compression member (see Fig. 53).
Regarding Claim 26, Rake discloses the compression member and the support member are coaxial along a longitudinal axis (i.e. the elements are concentric with one another along an axis extending through elements 434 and 436).
Regarding Claim 27, Rake discloses that the mechanical coupling extends through the gap between the compression member and the support member (see Fig. 53).
Claim(s) 16, 19, 20, 23-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0130931 (“Yodfat”)
Regarding Claim 16, Yodfat discloses a medicament delivery system (10) for use with a medicament delivery device (not positively recited and therefore wholly functional whereby the device of Yodfat is capable of and therefore configured for use with any of a variety of non-descript, hypothetical “medicament delivery devices” of any suitable design and construction), the medicament delivery system comprising:
A support member (200, especially distal wall thereof);

A mechanical coupling (126, 126’) between the support member and the compression member comprising a plurality of connecting members (i.e. the mechanical couplings comprise a rack which interfaces with the rotational cogwheels 125, 125’ of the compression member) extending between the support member and the compression member;
a motive element (120) connected to the compression member and configured to exert a rotational force on the compression member relative to the support member (i.e. the motor 120 rotates shaft 128 and cogwheels 125, 125’),
wherein the mechanical coupling is configured such that rotation of the compression member relative to the support member causes the compression member to be drawn towards the support member to reduce the gap between the compression member and the support member (see Figs. 15a-15c in series).
Yodfat describes the motive element as a “motor”, which can comprise a “DC motor, or a stepper motor or a Shape Memory Alloy (SMA) actuator (see Par. 29), whereby a SMA actuator is understood to comprise a specific type of “biasing element”.
Regarding Claim 19, Yodfat characterizes the plurality of connecting members as being inextensible rigid “racks” which can be characterized as “rods” – “a slender bar”, see Merriam-Webster’s Online Dictionary, whereby the terms “inextensible” and “rigid” are understood to comprise relative terms whereby the design of the racks of 
Regarding Claim 20, Yodfat discloses the biasing element is also configured to bias the compression member towards the support member (see Figs. 15a-15c).
Regarding Claim 23, Yodfat discloses the support member and the compression member comprise substantially parallel spaced plates (i.e. the bottom of 200 which establishes the support member is parallel to the distal face/plate of the compression member).
Regarding Claim 24, Yodfat discloses a collapsible medicament reservoir (220) disposed in the gap between the support member and the compression member.
Regarding Claim 25, Yodfat discloses the compression member contacts a first side of the reservoir, and the support member contacts a second side of the reservoir, the first side being opposite the second side (see Fig. 15a).
Regarding Claim 26, Yodfat discloses that the compression member and the support member are coaxial along a longitudinal axis (see Fig. 15a).
Regarding Claim 27, Yodfat discloses the mechanical coupling extends through the gap between the compression member and the support member (see Fig. 15a).
Regarding Claim 29, Yodfat discloses a planar surface of the compression member and a planar surface of the support member define the gap, the planar surfaces of the compression member and the support member being perpendicular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0130931 (“Yodfat”) as applied above, and further in view of U.S. Publication No. 2007/0066935 (“Morishita”).
Regarding Claims 21-22, Yodfat discloses the invention substantially as claimed except that the biasing element comprises a conically shaped, spiral torsion spring. However, Morishita discloses that one energy storage device used as a well-known .


Allowable Subject Matter
Claim(s) 18 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783         
03/08/2021